         Case 1:19-cr-00191-ABJ Document 1-1 Filed 06/03/19 Page 1 of 1



                                  STATEMENT OF FACTS

       On Sunday, June 2, 2019, members of the Narcotics and Special Investigations Division,
Gun Recovery Unit, were on patrol in the Seventh District in the 4500 Block of Martin Luther
King, Jr. Avenue, Southwest in Washington, D.C.

        As Officer Choi attempted to make contact with Jerome Brown (Defendant Brown),
Defendant Brown immediately began to run southbound on Martin Luther King Jr Avenue
Southwest. Officer Choi began to run behind Defendant Brown and observed what he knew to be
a black in color handgun fall from the right of Defendant Brown’s waistband area. Officer Rogers
stayed with the firearm to make sure it would not be tampered with while Officer Choi continued
to run behind Defendant Brown. Defendant Brown was able to be placed under arrest without
incident.

        Once back the station, Defendant Brown waived his Miranda Rights. Defendant Brown
stated that he purchased the firearm at a gun show in Dumfries, Virginia. Defendant Brown stated
that he carries the firearm for protection. Defendant Brown stated that he did not throw the gun,
but that it fell out of his waistband while he was running from the police.

        The firearm was determined to be a black in color, Heckler & Koch, .9 millimeter, model
P30SK, with a serial number of 214-11120, loaded with one (1) round in the chamber and twelve
(12) rounds in an unknown capacity magazine.

        A WALES/NCIC check of Defendant Brown revealed he did not have a license to possess
a firearm in the District of Columbia. Defendant Brown has previously be convicted of a crime
punishable by imprisonment for a term exceeding one year. A criminal history check of Defendant
Brown through the National Crime Information Center confirmed that the defendant had prior
felony convictions in Prince George’s County Maryland, Criminal Case No. T171302X. There are
no firearms manufactured in the District of Columbia.


                                            _________________________________
                                            OFFICER MICHAEL ASHLEY
                                            METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF JUNE, 2019.



                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE
